220 F.2d 755
Herman HENDRICKS, Appellant,v.UNITED STATES of America.
No. 15221.
United States Court of Appeals Eighth Circuit.
March 4, 1955.

Appeal from the United States District Court for the Eastern District of Missouri.
Morris A. Shenker, St. Louis, Mo., for appellant.
Harry Richards, U. S. Atty., and Wm. K. Stanard, II, Asst. U. S. Atty., St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on stipulation of parties, and cause remanded for such further disposition as may be mete and proper under all the circumstances as appear from the records.